DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MICHAEL A. MITCHELL,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-860

                              [July 15, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 501996CF009161B.

  Michael A. Mitchell, Daytona Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Sneed v. State, 749 So. 2d 545, 546 (Fla. 4th DCA 2000)
(motion to correct an illegal sentence which has been served is moot).

WARNER, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.